The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (17/547,148) filed on December 9, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on December 9, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on December 9, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being unpatentable over Saha et al. (US PGPUB 2006/0005197 hereinafter referred to as Saha).
As per independent claim 1, Saha discloses a method comprising:
in response to a load in a spin-loop executing a load instruction for a contended semaphore [(Paragraphs 0007-0009, 0053-0055 and 0035-0038; FIGs 2, 4 and 6) where the lock value at processing block 708 detects the non-lock load in spin-lock for the “while” loop; wherein having the processors 604-606 perform various tasks, instead of continually spin-waiting (loading and comparing) on the local shared copy, while the CMPXCHG_SW instructions 610-612 are sleeping, helps avoid the processors 604-606 from being blocked or bottlenecked such that CMPXCHG_SW instruction 608 is executed on the processor 602, which is successful in acquiring the lock 634 for access to the shared memory space 636. The shared space 636 of the memory 632 may be used for the duration of time while the processor 602 owns the semaphore, but the processor 602 may, during the acquisition process, obtain the lock 634 in the exclusive state and prevent other actions on the lock 634. Afterward, shared state may be used to share a copy of the lock 634. In one embodiment, when another processor 604-606 attempts for the lock 634 that is not free, the CMPXCHG_SW instruction 610-612 at the processor 604-606 is put to sleep, where the CMPXCHG_SW mechanism 614-618 helps avoid having a software-based spin-loop since the wait ("while" loop) may be implemented in hardware. In one embodiment, the CMPXCHG_SW mechanism 614-618 is hardware and/or software based, which integrates the "while" loop into the sleeping of the CMPXCHG instructions 610-612, which helps avoid continuously running of the "while" loop to correspond to the claimed limitation], the contended semaphore being released [(Paragraphs 0049, 0054 and 0063; FIGs 2 and 8) Saha teaches monitor location information register 512 may contain details specifying the type of cycle and/or the address which may trigger the resumption or awakening of the instruction. The monitor 510 may contain a timeout counter to start the resume signal. Also, the monitor 500 may contain a register 512 that contains the address to match the information that comes across a bus. A comparison between the bus and register 512 (e.g., having the timeout counter) is conducted. Any cycle may be in the form of an explicit write cycle and/or may be a read for ownership (e.g., action that results in exclusive ownership of the cache line) or an invalidating cycle by another agent attempting to take exclusive ownership of a cacheable line and where the waking up of the CMPXCHG_SW instruction 610-612 can be triggered with the occurring of an event, such as the lock 634 being released (and becoming available) or when an attempt is made by the processor 602 (in the exemplary instruction sequence 620) having the lock 634 to rewrite the lock value, which indicates the potential availability of the lock 634. For example, while the instruction 610 is in the sleep state, the processor 604 may monitor the availability of the lock 634 by seeking a new lock value (e.g., lock is released) or observing an attempt by a processor to change the lock value (e.g., lock is potentially released, invalidation of the cache line containing the shared space 636, invalidation of the cache line containing the lock 634). Once the attempt by a processor to change the lock value is made (e.g., the processor 602 invalidates the variable in the caches (not shown) of processors 604-606 in order to gain exclusive ownership to write to the lock variable), the waking up of the CMPXCHG_SW instruction 610 is triggered. The processor 604 then reads the new value and, once again, requests for the lock 634 (e.g., lock variable) in the shared space 636 and, in response to the request, receives the lock variable 634 and the CMPXCHG instruction 610 is executed and retired and any other instructions 628 (executed while the CMPXCHG_SW 610 instruction is sleeping) are also subsequently retired (Paragraphs 0006-0009, 0049, 0054, 0058 and 0062; FIGs 2 and 8) to correspond to the claimed limitation], and a cache line storing the contended semaphore being loaded in an exclusive state [(Paragraphs 0006-0009, 0049-0051 and 0054-0057; FIGs 2 and 6) where the lock acquiring processor obtains the cache line of the lock in "exclusive" state, during the acquisition process, forcing it out of all other caches. When it is done writing the lock, the other processors attempt a read, which causes the acquiring processor to write its modified lock value back to memory and forward the now shared data to the other processors in a sequence of bus transactions to correspond to the claimed limitation], preventing external requests for the cache line from being satisfied; and executing a lock-compare-and-exchange instruction [(Paragraphs 0006-0009, 0051-0053 and 0035-0038; FIGs 2 and 6) Saha teaches where the examples of a technique for examining the availability of and making the semaphore busy is the use of an atomic read-modify-write sequence (e.g., "test & set" (TS) mechanism). One mechanism for implementing synchronization is the "compare and exchange instruction," which is relatively efficient, but not efficient enough as it requires exclusive ownership of the cache line of the memory location. This prevents other processors from reading the memory location concurrently. Another example includes the "test & test & set" (TTS) mechanism. The TTS mechanism is relatively more efficient because the processor accesses a local cache copy in shared state of the variable for the first test, while the semaphore is not free, wherein having the processors 604-606 perform various tasks, instead of continually spin-waiting (loading and comparing) on the local shared copy, while the CMPXCHG_SW instructions 610-612 are sleeping, helps avoid the processors 604-606 from being blocked or bottlenecked such that CMPXCHG_SW instruction 608 is executed on the processor 602, which is successful in acquiring the lock 634 for access to the shared memory space 636. The shared space 636 of the memory 632 may be used for the duration of time while the processor 602 owns the semaphore, but the processor 602 may, during the acquisition process, obtain the lock 634 in the exclusive state and prevent other actions on the lock 634. Afterward, shared state may be used to share a copy of the lock 634. In one embodiment, when another processor 604-606 attempts for the lock 634 that is not free, the CMPXCHG_SW instruction 610-612 at the processor 604-606 is put to sleep. Stated differently, for example, when the processor 604 seeks to obtain the acquired lock 634, a value is returned from the memory 632 which indicates the lock 634 is being used by the processor 602 and, in one embodiment, instead of putting the processor 604 in a continuous "while" loop until the lock 634 become available, the CMPXCHG_SW instruction 610 at the processor 604 is put to sleep. This technique helps save power and time, and improve performance. The technique further helps with concurrent progress in the absence of dynamic data sharing among the synchronizing processes (Paragraphs 0007-0009, 0051-0053 and 0035-0038; FIGs 2 and 6) to correspond to the claimed limitation].
As per dependent claim 2, Saha discloses determining that an address for the semaphore is considered contended [(Paragraphs 0006-0009, 0050, 0062; FIGs 2 and 8) Saha teaches where FIG. 6 is a block diagram illustrating an embodiment of a system 600 having multiple processors 602-606 using the CMPXCHG_SW mechanism 614-618. As illustrated, the system 600 includes multiple processors 602-606 contending for a lock 634, which is assigned to control accesses (as indicated by the arrow 638 ) to the shared space/variable 636 in the memory 632, where the load is issued 802, but the cache line is either missed or another processor is holding it (e.g., locked) 810 or simply there is not enough data in the cache to read or know whether it is locked or not. This may take some time to get it over the bus, which may cost several clocks to perform. This leads to the sleeping of the load in the memory order buffer (MOB) 812. The MOB 812 is used to contain the load and store buffers and to ensure that the proper ordering of memory operations is maintained. The MOB is also used to reissue loads that did not complete for some reason, such as a cache miss, memory ordering dependence, sleeping condition, etc. Further, the MOB tracks the reasons loads did not complete and wakes them up after the condition that prevented completion has been handled. Also, Saha teaches monitor location information register 512 may contain details specifying the type of cycle and/or the address which may trigger the resumption or awakening of the instruction. The monitor 510 may contain a timeout counter to start the resume signal. Also, the monitor 500 may contain a register 512 that contains the address to match the information that comes across a bus. A comparison between the bus and register 512 (e.g., having the timeout counter) is conducted. Any cycle may be in the form of an explicit write cycle and/or may be a read for ownership (e.g., action that results in exclusive ownership of the cache line) or an invalidating cycle by another agent attempting to take exclusive ownership of a cacheable line (Paragraphs 0006-0009, 0049 and 0062; FIGs 2 and 8)]. 
As per dependent claim 3, Saha discloses wherein the address for the semaphore is considered contended due to two or more threads attempting to access the address in a given amount of time [(Paragraphs 0006-0009, 0050, 0062; FIGs 2 and 8) Saha teaches where when one processor has acquired the lock and other processors are contending (e.g., simultaneous attempted reading to check if the semaphore is free) for the lock, the TTS mechanism fails to prevent the blocking or bottlenecking of other processors. The lock acquiring processor obtains the cache line of the lock in "exclusive" state forcing it out of all other caches. When it is done writing the lock, the other processors attempt a read, which causes the acquiring processor to write its modified lock value back to memory and forward the now shared data to the other processors in a sequence of bus transactions; FIG. 6 is a block diagram illustrating an embodiment of a system 600 having multiple processors 602-606 using the CMPXCHG_SW mechanism 614-618. As illustrated, the system 600 includes multiple processors 602-606 contending for a lock 634, which is assigned to control accesses (as indicated by the arrow 638 ) to the shared space/variable 636 in the memory 632, where the load is issued 802, but the cache line is either missed or another processor is holding it (e.g., locked) 810 or simply there is not enough data in the cache to read or know whether it is locked or not. This may take some time to get it over the bus, which may cost several clocks to perform. This leads to the sleeping of the load in the memory order buffer (MOB) 812. The MOB 812 is used to contain the load and store buffers and to ensure that the proper ordering of memory operations is maintained. The MOB is also used to reissue loads that did not complete for some reason, such as a cache miss, memory ordering dependence, sleeping condition, etc. Further, the MOB tracks the reasons loads did not complete and wakes them up after the condition that prevented completion has been handled. Also, Saha teaches monitor location information register 512 may contain details specifying the type of cycle and/or the address which may trigger the resumption or awakening of the instruction. The monitor 510 may contain a timeout counter to start the resume signal. Also, the monitor 500 may contain a register 512 that contains the address to match the information that comes across a bus. A comparison between the bus and register 512 (e.g., having the timeout counter) is conducted. Any cycle may be in the form of an explicit write cycle and/or may be a read for ownership (e.g., action that results in exclusive ownership of the cache line) or an invalidating cycle by another agent attempting to take exclusive ownership of a cacheable line (Paragraphs 0006-0009, 0049 and 0062; FIGs 2 and 8)]. 
As per dependent claim 4, Saha discloses detecting that the load in the spin-loop executes the load instruction for the contended semaphore by detecting that a non-lock load hits an address storing the contended [(Paragraphs 0007-0009, 0053-0054 and 0062-0068; FIGs 2 and 4) where the lock value at processing block 708 detects the non-lock load in spin-lock for the “while” loop, where the load is issued 802, but the cache line is either missed or another processor is holding it (e.g., locked) 810 or simply there is not enough data in the cache to read or know whether it is locked or not. This may take some time to get it over the bus, which may cost several clocks to perform. This leads to the sleeping of the load in the memory order buffer (MOB) 812. The MOB 812 is used to contain the load and store buffers and to ensure that the proper ordering of memory operations is maintained. The MOB is also used to reissue loads that did not complete for some reason, such as a cache miss, memory ordering dependence, sleeping condition, etc. Further, the MOB tracks the reasons loads did not complete and wakes them up after the condition that prevented completion has been handled to correspond to the claimed limitation]. 
As per dependent claim 5, Saha discloses detecting that the contended semaphore is released by detecting that a cache line associated with an address storing the contended semaphore has been evicted [(Paragraphs 0007-0009, 0047, 0052-0054; FIGs 2 and 4) where the shared resources 550 may be followed by another set of thread/processor partitionable resources 560. The thread/processor partitionable resources 560 may include retirement resources, such as a re-order buffer. Accordingly, the thread/processor partitionable resources 560 may ensure that execution of instructions from each thread concludes properly and that the appropriate state for that thread is appropriately updated, wherein the partitionable resources inherits the feature of detecting that a cacheline associated with the contended semaphore is evicted properly. Saha also teaches where the monitor location information register 512 may contain details specifying the type of cycle and/or the address which may trigger the resumption or awakening of the instruction. The monitor 510 may contain a timeout counter to start the resume signal. Also, the monitor 500 may contain a register 512 that contains the address to match the information that comes across a bus. A comparison between the bus and register 512 (e.g., having the timeout counter) is conducted. Any cycle may be in the form of an explicit write cycle and/or may be a read for ownership (e.g., action that results in exclusive ownership of the cache line) or an invalidating cycle by another agent attempting to take exclusive ownership of a cacheable line (Paragraph 0049), where the monitor checks the status of the cacheline and if it is invalidated by another agent attempting to take exclusive ownership that corresponds to the detection of cacheline being evicted, Saha further teaches where the partitionable resources 540 may feed instructions from multiple threads to the shared resources 550 by alternating between the threads in a fair manner that provides continued progress on each active thread, the shared resources 550 may be followed by another set of thread/processor partitionable resources 560. The thread/processor partitionable resources 560 may include retirement resources, such as a re-order buffer. Accordingly, the thread/processor partitionable resources 560 may ensure that execution of instructions from each thread concludes properly and that the appropriate state for that thread is appropriately updated (Paragraphs 0006-0009, 0032, 0047, 0052-0054; FIGs 2 and 4), wherein the partitionable resources inherits the feature of detecting that a cacheline associated with the contended semaphore is evicted properly as the thread/processor partitionable resources 560 may ensure that execution of instructions from each thread concludes properly using the retirement resources and alternation between threads in a fair manner by the use of the monitor that checks the status of the cacheline and if it is invalidated by another agent attempting to take exclusive ownership that corresponds to the detection of cacheline being evicted to correspond to the claimed limitation]. 
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for dependent claim 12, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for dependent claims 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for dependent claims 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5, 10-14 and 19-20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 and 15-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 6-9 and 15-18 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “setting a first state machine value for a state machine for an address storing the contended semaphore in response to detecting that the load in the spin-loop executes the load instruction”.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kershaw et al., US PGPUB 2009/0271583 – teaches a system for monitoring transactions in a data processing apparatus.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135